Citation Nr: 1750874	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-27 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a low back disorder.  

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral knee condition.  

3.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a psychiatric disorder other than PTSD.  

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral plantar fasciitis with hallux valux.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 1969.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board finds that the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders (other than PTSD), including anxiety disorder and depression. As such, the Board has characterized the issue of service connection for a psychiatric disorder as listed on the title page.

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a December 2016 VA Form 21-22, the Veteran appointed the Georgia Department of Veterans Affairs as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631 (f)(1).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In the September 1997 rating decision, the RO denied the petition to reopen the claim for entitlement to service connection for the low back disorder, and further denied the claim seeking service connection for a bilateral knee condition; the Veteran did not perfect a timely appeal of this decision. 

2. Additional evidence received since the RO's September 1997 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claims of entitlement to service connection for a low back disorder or a disorder of either knee, and does not raise a reasonable possibility of substantiating the claims.

3. In the June 2006 decision, the Board denied the Veteran's petition to reopen the claim seeking entitlement to service connection for a psychiatric disorder on the basis that the competent medical evidence did not show that said disorder was incurred or aggravated during his period of service, or that he had a psychosis to the requisite degree during the presumptive period.   

4. Additional evidence received since the June 2006 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim.  

5. In the March 1988 decision, the Board denied the Veteran's claim for plantar fasciitis on the basis that said disorder was not shown in service, manifested more than 20 years after service, and was not medically associated with complaints of foot symptoms in service.   

6. Additional evidence received since the March 1988 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for plantar fasciitis, and does not raise a reasonable possibility of substantiating the claim.  

7.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era.  

8.  The evidence does not show that the Veteran's diabetes mellitus type II manifested during service, or within one year of separation from service, or is otherwise related to his military service.  


CONCLUSIONS OF LAW

1. The September 1997 rating decision which denied the claims of service connection for the low back disorder and bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016). 

2. New and material evidence has not been received since the September 1997 rating decision, and the claims seeking service connection for a low back disorder and bilateral knee condition is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3. The June 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

4.  New and material evidence has not been received since the June 2006 decision, and the claim of service connection for a psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. The March 1988 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016). 

6.  New and material evidence has not been received since the March 1988 decision, and the claim of service connection for bilateral plantar fasciitis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7. The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2010. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, service personnel records, and medical records issued from the Social Security Administration (SSA) have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received at the VA medical center (VAMC) in Atlanta, Georgia, and at numerous private treatment facilities.  Significantly, neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Although VA examinations have not been provided in connection with his petition to reopen his previously denied claims of service connection for the low back disability, bilateral knee condition, and bilateral plantar fasciitis, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claims for entitlement to service connection have not been reopened; thus, examinations for these claimed disorders are not required. 

Also, while a VA medical opinion with regard to his claim for service connection for diabetes mellitus was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's claim for diabetes mellitus, type II, was the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status. 

Petition to Reopen Claims for Degenerative Joint Disease of the Lower Back and Bilateral Knee Disability

The Veteran contends that his low back and bilateral knee symptoms began in service, and relates his current low back and bilateral knee disorders to his period of service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A brief historical overview reflects that prior to receipt of the April 2010 claim that led to the current appeal, the Board, in the March 1988 decision, determined that the Veteran's low back disability was neither incurred in, or aggravated by, his period of service.  The Board also determined that any arthritis in the low back was not presumed to have been incurred in service.  The Veteran filed a petition to reopen his claim for a low back disorder in July 1994, and in the November 1994 decision, the RO denied the petition to reopen this claim on the basis that new and material evidence relating the Veteran's low back disability to his military service had not been received.  The Veteran did not file a notice of disagreement (NOD) with the November 1994 rating decision.  However, he did file another petition to reopen the claim seeking service connection for the low back disability in April 1996, and in a September 1997 decision, the RO denied the Veteran's claim on the basis that new and material evidence sufficient to reopen the claim had not been received.  Namely, the RO determined that evidence added to the claims file since the previous rating decision did not provide a nexus relating the Veteran's degenerative joint disease of his lower back to his period of service.  

In the September 1997 rating decision, the RO also denied the Veteran's claim seeking service connection for his claimed bilateral knee disorder on the basis that this condition was neither incurred in, nor caused by service. The RO further reasoned that there was no medical evidence establishing a relationship between the Veteran's bilateral knee condition and his military service.  Notice of this denial was provided to the Veteran in September 1997.  Although the Veteran did submit a notice of disagreement (NOD) with this decision, he did not perfect a timely appeal of this decision, and no relevant evidence was submitted within one year of the denial.  Thus, the September 1997 rating decision is final with respect to his claimed degenerative joint disease of the lower back and his bilateral knee disorder.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016). 

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the September 1997 rating decision included the February 1969 letter written by the Veteran's primary care provider at the time, J.L., M.D.; the Veteran's service treatment records and service personnel records; the November 1986 VA examination report; VA treatment records dated from 1994 to 1997; a June 1994 physical examination report; the October 1994 VA examination report; the April 1996 VA cervical and lumbar spine x-ray reports; mental health treatment records issued from Coosa Valley Center, and dated in June and August 1994; the November 1995 letter issued by W.B., M.D.; medical records issued from the Social Security Administration (SSA) along with the SSA Disability Determination and Transmittal sheet; the transcript of the May 1996 Hearing at the RO; and lay statements submitted by the Veteran and his wife.  

Review of the service treatment records reflect that the Veteran was seen at the military clinic in June 1969, during which time, he provided his medical history and reported that he fell, injured his right leg, and suffered a contusion to the right knee one week prior.  He reported to experience ongoing pain in the right medial collateral ligament.  An x-ray of the right leg was negative for any abnormalities, and subsequent clinical records dated in June 1969 reflect the Veteran's complaints of ongoing pain in the medial aspect of his right knee.  A subsequent clinical report also dated in June 1969 reflects the Veteran's complaints of pain in his left leg.  The Veteran's post-service VA outpatient records dated from 1995 to 1996 reflect that he was seen on a regular basis with complaints of, and seeking treatment for, his bilateral knee symptoms - symptoms which were assessed as possible degenerative joint disease.  VA outpatient records dated from 1995 to 1997 also reflected an assessment of degenerative joint disease in his lower back.    

The evidence associated with the claims file following the September 1997 decision includes duplicate service treatment and service personnel records; VA treatment records issued from the Atlanta VA medical center (VAMC) dated from 1997 to 2016; the January 1999 letter issued by S.B., M.D., a December 2000 treatment report issued from one of the Veteran's mental healthcare providers, D.L., M.D.; additional medical records issued from the SSA; medical records issued from Gordon Hospital (dated in March and April 2009) and Floyd Medical Center (dated in April 2009); treatment records issued from S.K., M.D., at Northwest (NW) Georgia Orthopedics and Sports Medicine; the May 2016 VA examination report; and lay statements issued by the Veteran and his wife.   

Report of the January 1999 x-ray of the lumbar spine revealed mild degenerative changes with multiple level anterior and lateral spurring, and mild disc space narrowing at L1-2.  In a letter dated in January 1999, the Veteran's physician at the VAMC noted that the Veteran had been followed by their team for degenerative disease of the lumbar spine.  In another letter, also dated in January 1999, another one of the Veteran's physicians at the VAMC, Dr. B., noted that the Veteran was currently being treated for both major depression and a pain disorder with physical basis (back pathology).  According to Dr. B., although the Veteran's mental condition was stable, he remained totally and completely disabled and he required considerable help with his activities of daily living.  

Subsequent VA treatment records reflect the Veteran's complaints of ongoing back and knee pain, which according to him, had been continuous and ongoing since boot camp.  These records also reflected a diagnosis of degenerative joint disease as well as an assessment of chronic diffuse arthritic pain.  A December 2000 treatment report issued by his psychiatrist, Dr. L., reflects Axis III diagnoses of low back pain secondary to degenerative disc disease and knee pain.  During a March 2001 VA treatment visit, the Veteran reported chronic back pain that was located in multiple areas and joints.  On a scale of one to ten (with one being the least level of pain and ten being the highest) the Veteran rated his pain level at an eight, and stated that the pain was exacerbated by activities and lifting.  The Veteran also complained of a burning sensation in his feet.  Based on the evaluation of the Veteran, the treatment provider assessed him with having chronic back pain that is likely multifactorial in origin and which may have chronic radicular component to pain.  

The remainder of the medical records are not pertinent to the claimed back and knee disorders.  Treatment records issued from Gordon Hospital reflect that the Veteran passed out and was taken to the Emergency Room for evaluation.  Although these records predominantly focus on the Veteran's heart and neurological symptoms, they do reflect an assessment of back pain.  Medical records issued from Floyd Medical Center reflect that the Veteran was admitted to this medical facility after experiencing symptoms of intermittent dizziness, confusion, falling and slurred speech of three days duration.  These records also focus on treating his cardiovascular and neurological condition, and reflect assessments of symptomatic bradycardia, hypertension, diabetes mellitus type 2, hyperlipidemia, plantar fasciitis and degenerative joint disease.  Medical records generated at NW Georgia Orthopedics and Sports Medicine, and dated from September 2010 to May 2011, reflect that the Veteran was seen on several occasions for treatment of his left hip, back, and right knee pain.  These records also reflect assessments of arthritis of the right knee and sciatica.    

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for low back pain with degenerative joint disease, as well as his claim seeking service connection for a right and left knee condition has not been received, and the claims may not be reopened. The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claims.  Other than reiterating their previous assertions, the Veteran and his spouse have not offered any additional evidence which reflects that his low back and bilateral knee disorders originated in, or is/are in any way related to his military service.  Although a number of the VA and private records document diagnoses of degenerative joint disease of the lumbar spine, and arthritis of the knees, the earlier treatment records already reflected these same assessments.  Significantly, the more recent VA treatment records and private medical records do not relate to an unestablished fact necessary to substantiate these claims.  As such, the Board finds that the evidence submitted since September 1997 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claims of service connection for low back pain with degenerative joint disease, and the right and left knee disorder. Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claims of entitlement to service connection for the low back and bilateral knee condition. Therefore the claims may not be reopened, and the appeal must be denied. There is no reasonable doubt to be resolved as to reopening the claims.

Petition to Reopen Claim for a Psychiatric Disorder(Other than PTSD)

Prior to receipt of the claim that led to the current appeal, the Board, in a June 2006 decision, denied the Veteran's petition to reopen his claim seeking service connection for a psychiatric disorder.  Specifically, the Board determined that the evidence did not reflect that the Veteran's psychiatric disorder was incurred in service, or that a pre-existing psychiatric disorder was aggravated during his period of service.  Notice of this denial was provided to the Veteran in June 2006, and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the June Board decision.  As such, the June 2006 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016). 

Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The evidence before VA at the time of the June 2006 Board decision consisted of the February 1969 letter issued by Dr. L.; the Veteran's service treatment records and service personnel records; the November 1986 VA examination report; VA treatment records dated from 1994 to June 2005; a June 1994 physical examination report; the October 1994 VA examination report; the April 1996 VA cervical and lumbar spine x-ray reports; mental health treatment records issued from Coosa Valley Center and dated in June and August 1994; the May 1996 Hearing Transcript; letters issued by W.B., M.D., dated in November 1995 and January 1999; a letter issued by the Veteran's orthopedist, S.J., M.D.; a December 2000 letter written by the Veteran's psychiatrist, D.L., M.D.; the March 2005 VA examination report; medical records issued from the SSA along with the SSA Disability Determination and Transmittal sheet; and lay statements submitted by the Veteran and his spouse.  

The evidence associated with the claims file following the June 2006 Board decision includes duplicate service treatment and service personnel records; VA treatment records generated from the Atlanta VAMC, and dated from 2008 to 2016; treatment records issued from the Veteran's psychiatrist, F.P., M.D., dated from August 2009 to May 2010; medical records issued from Gordon Hospital (dated in March and April 2009) and Floyd Medical Center (dated in April 2009); treatment records issued from Dr. K. at NW Georgia Orthopedics and Sports Medicine; the May 2016 VA examination report; and lay statements issued by the Veteran and his spouse.  

A majority of the records associated with the claims file following the June 2006 Board decision are not pertinent to the claimed psychiatric disorder and, instead, focus on the Veteran's musculoskeletal, cardiovascular and neurological condition.  However, during the August 2009 treatment visit, Dr. P. took note of some of the Veteran's in-service experiences while serving in the military, and noted that the Veteran appeared agitated, depressed, anxious and paranoid, and he exhibited signs of antisocial behavior.  At the September 2009 treatment visit, he diagnosed the Veteran with having passive dependent personality and situational maladjustment with chronic anxiety.  The Veteran's more recent VA treatment records reflect that he received ongoing treatment for his anxiety.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for a psychiatric disorder has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim.  Other than reiterating their previous contentions, the Veteran and his spouse have not offered any additional lay evidence that substantiates their assertion that his psychiatric disorder was either incurred in, aggravated as a result of, or is/are in any way related to, his military service.  The Board acknowledges the Veteran's contentions that he had a pre-existing psychiatric disorder that was worsened as a result of his experiences in service.  The Veteran has stated on numerous occasions that he developed a nervous disorder, to include symptoms of anxiety and nightmares, prior to service when he accidentally hurt and killed one of his co-workers while driving a lift machine at his employment.  He contends that he should not have been forced to enlist in the military due to his psychiatric symptoms, and submitted the February 1969 letter by his physician Dr. L. in an effort to support of his contentions and evade the draft.  In the February 1969 letter, Dr. L. noted that the Veteran initially presented at his office earlier that month with symptoms of anxiety and depression that had been ongoing since May 1968.  According to Dr. L., the Veteran was currently being treated for these symptoms, and his induction into the armed forces would not be beneficial to either the Veteran or his military service.  

The Board acknowledges the Veteran's contentions that he developed an anxiety disorder prior to service, and his psychiatric symptoms increased and worsened during his period of service.  The Board has also taken into consideration the Veteran's assertions that he has continued experiencing recurrent symptoms of anxiety, and has received ongoing treatment for his psychiatric symptoms, since his separation from service - as reflected in his lay statements and statements submitted by his wife. Unfortunately, these contentions are redundant of assertions made prior to the June 2006 Board decision and considered then.  The medical evidence submitted by his numerous private treatment providers also reflect the Veteran's diagnosis of, and ongoing treatment provided for, his anxiety disorder.  However, this evidence is also redundant of evidence reviewed and taken into consideration at the time of the June 2006 Board decision.  The only unestablished fact(s) at the time of the June 2006 Board decision was a nexus between the Veteran's service and his current psychiatric disorder.  The medical evidence submitted following the June 2006 Board decision was not material in that it did not show that the Veteran's pre-existing anxiety disorder increased or worsened as a result of his military service, nor did it reflect that any psychiatric disorder was incurred in, or otherwise related to the Veteran's military service.     

The Board sympathizes with the Veteran and acknowledges that the records reflects close to thirty years' worth of records and statements documenting the Veteran's efforts to try and reopen this.  However, the Veteran was notified through numerous rating decisions, notices of rating decisions, and by way of the March 1988 and June 2006 Board decisions of the unestablished facts and evidence required to reopen his claim.  Specifically, the Veteran was notified that he needs to provide nexus evidence that showed that his psychiatric disorder was incurred in, or related to, his military service, or in the alternative, that he had a pre-existing psychiatric disorder that was aggravated during his military service.  Despite being made aware of this, there is no indication that he submitted any additional evidence to substantiate his claim that his psychiatric disorder was incurred in, and/or aggravated by, his period of service.  

The Board further finds that the more recent private medical records issued from Dr. K., Gordon Hospital and Floyd Medical Center and the VA examination reports do not pertain to the Veteran's psychiatric disorder, and the more recent VA treatment records that reflect ongoing treatment for his psychiatric disorder do not relate to an unestablished fact necessary to substantiate these claims.  In conclusion, the Board finds that the evidence submitted since the June 2006 Board opinion is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claims of service connection for these claims disorders.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of entitlement to service connection a psychiatric disorder. Therefore the claim may not be reopened, and the appeal must be denied. There is no reasonable doubt to be resolved as to reopening the claims.

Petition to Reopen Claim for Bilateral Plantar Fasciitis

The Veteran contends that he began experiencing pain and discomfort in his feet during his military services, and relates his current bilateral plantar fasciitis to his in-service symptoms.  The record reflects that this claim was initially denied in the March 1988 Board decision.  Specifically, the Board determined that the Veteran's plantar fasciitis was not associated with his in-service complaints of, and treatment for, talonavicular symptoms, as these were considered acute and transitory and ultimately resolved with treatment.  Essentially, the Board determined that the Veteran's plantar fasciitis was not incurred in, or aggravated by, his period of service.  The Veteran filed a petition to reopen this claim in July 1994, and in the November 1994 rating decision, the RO denied the petition to reopen on the basis that the evidence submitted was not new and material as it only addressed current findings, and did not relate said disorder to the Veteran's military service.  Additional relevant evidence was received within a year of this decision, and in the October 1995 rating decision, the RO confirmed and continued the previous denial of the petition to reopen the claim seeking service connection for a foot disorder.  The Veteran filed a NOD with the denial of his claim in August 1996, and perfected a timely appeal of this claim in April 1997.  In the October 2004 and June 2006 decisions, the Board remanded the Veteran's petition to reopen his claim seeking service connection for his bilateral foot disorder for additional evidentiary development.  After the development had been conducted and the claims file was returned to the Board, in the October 2008 decision, the Board reopened the Veteran's claim seeking service connection for a bilateral foot disorder, and remanded the claim once again for additional evidentiary development.  In the September 2009 decision, the Board granted the Veteran's claim for service connection for pes cavus and metatarsalgia in the left foot.  In this decision, the Board specifically highlighted that the grant was limited to left foot pes cavus and metatarsalgia, and the evidence was insufficient to warrant a grant of any additional foot disorders.  Although the Board determined that the evidence was not sufficient to grant entitlement to service connection for any additional foot disorder, it did not render a decision denying the claim for service connection for plantar fasciitis.  The Board's September 2009 grant of service connection for pes cavus and  metatarsalgia of the left foot was effectuated in the October 2009 rating decision, which evaluated this disorder as 10 percent disabling, effective July 24, 1994.  

Since the September 2009 decision which granted the Veteran's claim for service connection was limited to his diagnosed metatarsalgia and pes cavus of the left foot, and was based on the appeal of the October 1995 rating decision, the Board finds that the claim for service connection for plantar fasciitis was last denied in the March 1988 Board decision.  Notice of this denial was provided to the Veteran in March 1988, and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decisions is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the March 1988 Board decision, nor does the record show that the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  As such, the March 1988 Board decision is final.

The evidence before VA at the time of the March 1988 Board decision includes the February 1969 letter submitted by the Veteran's primary care provider, J.L., M.D.; the Veteran's service treatment records and service personnel records; the November 1986 VA examination report; and lay statements submitted by the Veteran and his spouse.  

At the July 1968 pre-induction examination, the clinical evaluation of the Veteran's lower extremities was shown to be normal.  In addition, the Veteran denied a history of a foot trouble in his medical history report.  Subsequent clinical records reflect that the Veteran was seen at the Army Training Center dispensary in April 1969 with complaints of left foot pain in the second metatarsal region of seven days duration.  Physical examination of the foot was negative for signs of erythema or edema, and he was assessed with possible early stress fracture in the second metatarsal joint in the left foot.  The Veteran was thereafter placed on light duty for seven days and instructed to refrain from jumping or running.  A subsequent treatment report also dated in April 1969, and issued from the podiatry clinic, reflects the Veteran's concerns regarding tenderness in his right foot around "the talonavicular articulation."  Physical examination of the foot was negative for any evidence of erythema or edema, and the impression derived therefrom was that of ligamentous strain in the talonavicular region of the right foot.  Report of the April 1969 right foot x-ray was negative for any abnormalities, and the Veteran was ultimately diagnosed with having a ligamentous strain in his right foot. An additional notation in the April 1969 clinical report reflects the Veteran's complaints of tenderness in the talonavicular area of the left foot and an x-ray of the left foot was shown to be within normal limits.  At the October 1969 separation examination, the clinical evaluation of the Veteran's psychiatric system and feet was shown to be normal.  The Veteran did report a history of foot trouble in his medical history report.     

The evidence associated with the claims file following the March 1988 Board decision includes duplicate copies of the Veteran's service treatment records and service personnel record; VA treatment records dated from 1994 - 2016; a June 1994 physical examination report; the October 1994 VA examination report; the April 1996 VA cervical and lumbar spine x-ray reports; mental health treatment records issued from Coosa Valley Center and dated in June and August 1994; the November 1995 letter issued by W.B., M.D.; medical records generated from the SSA along with the SSA Disability Determination and Transmittal sheet; the May 1996 Hearing Transcript; letters issued by W.B., M.D., dated in November 1995 and January 1999; a letter issued by the Veteran's orthopedist, S.J., M.D.; a December 2000 letter written by the Veteran's psychiatrist, D.L., M.D.; the March 2005 VA examination report; a June 2006 treatment report from S.L., D.P.M., the Veteran's podiatrist; the November 2008 VA examination report; medical records issued from Gordon Hospital (dated in March and April 2009) and Floyd Medical Center (dated in April 2009); treatment records issued from Dr. K. at NW Georgia Orthopedics and Sports Medicine; the May 2016 VA examination report; and lay statements issued by the Veteran and his spouse. 

VA treatment records dated as early as 1997 to 2001 reflect the Veteran's complaints of pain, discomfort and a burning sensation in his feet.  

In a June 2006 letter, the Veteran's podiatrist, Dr. L., at Georgia Foot and Ankle Specialists, documented a number of medical problems pertaining to the Veteran's feet.  Upon reviewing the diagnostic test findings, Dr. L. noted that the x-rays showed a large retrocalcaneal exostosis bilaterally.  It was also noted that he had some talonavicular joint spurring on the left and a large exostosis over the talonavicular joint on the right.  Based on his evaluation of the Veteran, Dr. L. diagnosed him with having pes cavus foot type, retrocalcaneal exostosis, a history of stress fracture of the second metatarsal right foot and degenerative joint disease bilaterally.  According to Dr. L., the stress fractures in the Veteran's foot could have been induced by his military service, and his military service could have exacerbated his other foot conditions.  

The Veteran was thereafter afforded a VA foot examination in November 2008, during which time he provided his medical history and reported a history of high arches since childhood.  However, the Veteran denied experiencing pain associated with the high arches until entering active duty.  He stated that his symptoms began while marching in basic training, and he felt as though someone was sticking "a hot poker in my feet and [he] had a lot of burning."  The Veteran stated that after the march, he was seen in sick call where he underwent x-rays of the feet, the results of which revealed "stress fractures in the bones of both feet."  According to the Veteran, he was provided with orthotic shoes "to help lift up the arch" and this alleviated 50 percent of his symptoms.  He stated that while he was able to walk with the orthotics, he continued experiencing a burning sensation in his feet.  After conducting a physical examination of the Veteran, and reviewing the diagnostic test findings (the impression of which revealed mild degenerative changes of the right foot), the VA examiner diagnosed the Veteran with having mild pes cavus of the left foot, posterior calcaneal enthesiopathy, right talonavicular degenerative joint disease, and bilateral metatarsalgia in the feet.  According to the examiner, the Veteran's pes cavus of the left foot and metatarsalgia were both at least as likely as not aggravated in service.  In reaching this determination, the examiner noted that the Veteran had high arches since childhood, which has "created increased pressure under the metatarsal heads and heel thus contributing to his pain."  The examiner further noted that he would be resorting to mere speculation as to whether or not the diagnosed posterior calcaneal enthesiopaathies and right talonavicular DJD were either caused or aggravated by the Veteran's military service.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for bilateral plantar fasciitis has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before the Board.  However, none of this evidence is material for purposes of reopening the service connection claim.  Other than reiterating his previous contentions, the Veteran has not offered any additional lay evidence which substantiates his assertions that his plantar fasciitis originated in, or is in any way related to his military service.  The Board acknowledges the Veteran's contentions that he has experienced recurrent symptoms of pain and discomfort in his feet, and has received ongoing treatment for these disorders since his separation from service - as reflected in his lay statements and his testimony during his hearing.  Unfortunately, these contentions are redundant of assertions made prior to the March 1988 Board decision and considered then.  The medical evidence submitted by his VA and private treatment providers reflect the Veteran's complaints of, and treatment provided for, his foot problems.  However, this evidence is also redundant of evidence reviewed and taken into consideration at the time of the March 1988 decision.  The only unestablished fact at the time of the March 1988 Board decision was a nexus/link between the Veteran's service and his bilateral plantar fasciitis.  The medical evidence submitted following the March 1988 Board decision was not material in that it did not relate the Veteran's plantar fasciitis to his military service.  

The Board acknowledges the June 2006 treatment report from Dr. S.L. wherein he related the Veteran's stress fractures in his foot to his military service, and further found that his foot disorders could have been worsened during his period of service.  However, in this report, Dr. S.L. diagnosed the Veteran with having pes cavus foot type, retrocalcaneal exostosis, a history of stress fracture of the second metatarsal right foot, and degenerative joint disease bilaterally.  As such, the tentative opinion relating the Veteran's foot disorders to his military service was limited to these diagnoses, not his bilateral plantar fasciitis.  Although a VA medical opinion addressing the etiology of the Veteran's diagnosed foot disabilities was issued in November 2008, the examination report did not reflect a diagnosis of plantar fasciitis, and the VA examiner's opinion relating the Veteran's diagnosed foot disorders to his military service was specific to his pes cavus of the left foot and metatarsalgia.  There was no discussion with regard to whether the Veteran had plantar fasciitis, and if so, whether this disorder was also related to his in-service symptoms.  Indeed, neither the June 2006 treatment report nor the November 2008 VA examination report revealed a diagnosis of plantar fasciitis, and the more recent VA and private treatment records are also absent a current diagnosis of plantar fasciitis.  Although treatment records issued from the Floyd Medical Center reflected that the Veteran had a previous history of plantar fasciitis, they did not reveal a current diagnosis of this disorder, nor did they include an opinion relating this disorder to his in-service symptoms.    

The Board acknowledges that the record reflects thirty years' worth of records and statements documenting the Veteran's efforts to try and reopen his claim for service connection for plantar fasciitis.   However, the Veteran was notified through numerous rating decisions, notices of rating decisions, and by way of the March 1988 decision of the unestablished facts and evidence required to reopen his claim.  Specifically, the Veteran was notified that he needs to provide nexus evidence that showed that his plantar fasciitis was related to his in-service foot symptoms. Despite being made aware of this, there is no indication that he submitted any additional evidence relating his plantar fasciitis to his military service.  

As such, the Board finds that the more recent VA treatment records, private treatment records, and the VA examination report does not relate to an unestablished fact necessary to substantiate this claim.  In conclusion, the Board finds that the evidence submitted since the March 1988 Board decision is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claims of service connection for these claims disorders.  Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claims of entitlement to service connection for plantar fasciitis. Therefore the claims may not be reopened, and the appeal must be denied. There is no reasonable doubt to be resolved as to reopening the claims.


Service Connection

The Veteran contends that his diabetes mellitus type II arose during service, to include as a result of his reported herbicide exposure in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including, diabetes mellitus may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2016).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f) (West 2014).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307 (a)(6)(iv)).

Type II diabetes mellitus is a disease deemed associated with herbicide exposure, under current VA regulation.  38 C.F.R. § 3.309(e).  As such, type II diabetes mellitus shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307 (d) are also satisfied. 38 U.S.C.A. §§ 501 (a), 1116 (West 2014); 38 C.F.R. § 3.309 (e). 

Preliminarily, the Board observes that there is no evidence in the available service treatment records of diabetes mellitus.  In this regard, his service treatment records are negative for any notations, signs, manifestations or diagnosis of diabetes mellitus, to include symptoms of frequent thirst and/or hunger, fatigue, etc.  Indeed, at both the July 1968 pre-induction and October 1969 separation examinations, the clinical evaluation of the vascular and endocrine systems was shown to be normal.  

Post-service, VA treatment records dated from 1998 to 2016 reflect that the Veteran has been diagnosed as having diabetes mellitus, type II, and was being treated with Metformin for this disorder.  

As such, the Board finds the Veteran has established a current disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With regard to his reported in-service exposure to herbicides, the Veteran's DD form 214 reflects that he had three months of foreign service with the U.S. Army Europe (USAREUR), and his service personnel records reflect that he was stationed in Germany from August 1969 until his discharge November 1969.  Indeed, the Veteran has not asserted that he was ever stationed in the Republic of Vietnam, and the record does not reflect that he served in, or was ever on the ground in the Republic of Vietnam. Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044. As such, the Board will also adjudicate the claims on a theory of nonpresumptive direct-incurrence entitlement to service connection.

As discussed, the Veteran has been diagnosed with having diabetes mellitus, type II.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which these conditions could plausibly be related.  As discussed above, the available service treatment records do not reflect any treatment for diabetes mellitus or manifestations of diabetes mellitus.  In addition, the post-service medical records first document a diagnosis of, and treatment for, this disorder in 1998, nearly twenty-nine years after discharge from service - a factor which tends to weigh against the claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record is negative for any evidence even suggesting that the Veteran's diabetes mellitus is linked to his service.

The Board acknowledges the Veteran's belief that his diabetes mellitus was incurred in, or related to his military service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or endocrinological medicine more particularly, and that he is merely speculating as to whether his diabetes mellitus was incurred in service.  In this regard, he is not competent to provide for an earlier diagnosis of this conditions or relate the condition to his military service, as such diagnosis and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of endocrinological disorders manifesting relatively long after the period of service are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.

Furthermore, while diabetes mellitus type II is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service. The evidence also weighs against a finding that the Veteran's  diabetes mellitus type II was caused by, or otherwise began during, service.  As such, the Veteran's claim for service connection for diabetes mellitus must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has not been received to reopen the claims of service connection for a low back disorder, bilateral knee condition and bilateral plantar fasciitis, the appeal is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran first filed a claim for PTSD in September 2009.  He contends that he developed PTSD as a result of the traumatic experiences he encountered while serving in the military.  

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

Mental health records issued from Coosa Valley Center reflect that the Veteran underwent a number of psychiatric assessments at this facility between June 1994 to August 1994, at which time he was diagnosed with having anxiety disorder not otherwise specified (NOS), and a rule out diagnosis of PTSD.  VA treatment records dated as early as July 1997 documented an assessment of PTSD. However, these records were unclear as to whether the Veteran's PTSD was related to a traumatic event that occurred prior to his military service, or to the stressful events he encountered in service.  As discussed above, the Veteran relayed a traumatic incident prior to service wherein he accidentally killed a man while working as a machinist at a carpet factory.  During an October 2000 VA treatment visit, the Veteran described the circumstances surrounding this incident, and explained that he was seen by a psychiatrist until he was drafted into the military.  According to the Veteran, his psychiatrist wrote a letter to the designated military personnel and recommended against the Veteran's enlistment into the military due to his psychiatric symptoms.  However, the Veteran ultimately enlisted into the military, and once his period of service began, he went through basic training where he was instructed to kill and hurt the enemy.  The Veteran asserted that after having just been responsible for someone else's death prior to his enlistment, this mantra ultimately unnerved him.  After interviewing the Veteran and evaluating his mental status, the VA treatment provider diagnosed him with having PTSD.  In a December 2000 letter, Dr. L., the Veteran's psychiatrist diagnosed him with having mild PTSD and appeared to attribute this disorder, along with several other psychiatric disorders, to his period of military service.  

During the March 2005 VA psychiatric examination, the Veteran provided his military and medical history and attributed his psychiatric problems to his military service, which he believes served to exacerbate any pre-existing anxiety he already had about harming or killing those around him.  The Veteran reported that while he was stationed in Germany, he started having nightmares about Vietnam, killing enemy soldiers and being involved in fire fights.  The Veteran admitted that he had never been to Vietnam, but stated that he was "trained to kill" while stationed in Germany, in preparation to being sent to Vietnam.  However, according to the Veteran, he was discharged prior to being sent to Vietnam.  This VA psychiatric examination focused on all mental disorders other than PTSD, and as such, the VA examiner did not address whether the Veteran met the diagnostic criteria for PTSD, and if so, whether this disorder was related to his military service, and any stressors he encountered in service.   

The Veteran's more recent VA treatment records reflect that he was assessed with a history of PTSD, and was seen for follow-up treatment for his PTSD.     

In May 2010, a Formal Finding on a Lack of Information Required to Verify Stressors in Connection to the PTSD Claim was made.  Review of the Veteran's service treatment records reflect that at the July 1968 pre-induction examination, the clinical evaluation of his psychiatric system was shown to be normal.  In addition, the Veteran denied a medical history of  depression/excessive worry, or frequent trouble sleeping.  The clinical records reflect that the Veteran was seen at sick call in March 1969 during which time, he provided his pre-service educational and occupational history and  explained that he accidentally struck and killed a man while operating a mechanical lift at his previous employment.  According to the Veteran, he began experiencing nervous symptoms following this incident, which led him to quit his job.  He endorsed symptoms of nervousness, tension, and anxiety since this incident, and further stated that he bites the skin off his knuckles and experiences frightening dreams.  During an August 1969, the Veteran reported to experience nightmares on a nightly basis as well as visual hallucinations.  He stated that he was a nervous wreck and had taken Valium with no relief.  He also reported difficulty falling asleep at night and stated that he awakens in the middle of the night from his nightmares.  The Veteran was prescribed with 25 milligrams of Thorazine for his psychiatric symptoms.  In a September 1969 consultation report, the treatment provider noted that since coming to Germany two weeks prior, the Veteran's nervous symptoms had increased and he felt as though he was going to "fly apart".  The Veteran specifically expressed anxiety that his company would make him become a truck driver and that he might kill someone in an accident.  The treatment provider determined that the Veteran was an anxious and tense individual experiencing situational difficulties adjusting to Germany, and diagnosed him with having passive dependent personality and situational maladjustment with chronic anxiety.  At the October 1969 separation examination, the clinical evaluation of the Veteran's psychiatric system and feet was shown to be normal.  

Notwithstanding the fact that the Veteran's reported stressors have not been verified, the regulations governing PTSD were amended, effective on July 13, 2010. Specifically, that amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2016); 75 Fed. Reg. 39843-52 (July 13, 2010). 

Effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of that final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the Court, or the Federal Circuit on or before August 4, 2014 even if those claims are subsequently remanded to the AOJ.  80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  Information in the record shows that the Veteran's claim seeking entitlement to service connection for PTSD was certified to the Board in 2016.  Accordingly, the provisions of DSM-5 are for application.

In light of the fact that DSM-5 represents the most up-to-date clinical diagnostic guidelines, and the Veteran has not been afforded a VA psychiatric examination for his PTSD that applied the DSM-5 criteria, the Board finds that the Veteran's claim of service connection for PTSD, must also be considered using the DSM-5 criteria.  As such, his claim should be remanded for a VA psychiatric examination that applies the DSM-5 criteria.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment of the Veteran since 2016 and associate the records with the claims file. 

2. Contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him for his claimed PTSD that are not already associated with the claims file.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his psychiatric problems. If any records are not obtained, inform the Veteran and allow an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

3. After all available records described above are associated with the claims file, ensure that the Veteran is scheduled for a VA examination by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined him.  The claims file must be reviewed by the examiner in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record. 

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using the DSM-5 criteria.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  Specifically, for any previous diagnosis of PTSD found in the Veteran's medical records, the examiner must explain whether those were valid diagnoses of PTSD, and the Veteran's PTSD had subsequently resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner must provide a detailed rationale for these findings.  Additionally, if the examiner determines that the Veteran does not meet the criteria for PTSD, the examiner must explain what criterion or criteria he does not meet under both the DSM IV and the DSM V. 

Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the Veteran's lay statements regarding the claimed stressors. 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any part of the claim remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


